Exhibit 10.8

QEP RESOURCES, INC.

LONG-TERM CASH INCENTIVE PLAN

Section 1. Purpose.

The QEP Resources, Inc. Long-term Cash Incentive Plan, as may be amended from
time to time (the “Plan”), is designed to encourage key employees of QEP
Resources, Inc. (the “Company”) and its Affiliates (as defined below) to focus
attention on the long-term profitability and growth of the Company, thereby
serving the interests of the Company’s shareholders and to align employee
incentives with shareholder value creation.

Section 2. Definitions.

“Affiliate” means any entity that is treated as the same employer as the Company
under Sections 414(b), (c), (m), or (o) of the Code, any entity required to be
aggregated with the Company pursuant to regulations adopted under Section 409A
of the Code, or any entity otherwise designated as an Affiliate by the Company.

“Board” means the Board of Directors of the Company or a successor to the
Company.

“Code” means the Internal Revenue Code of 1986, as amended from time to time.

“Committee” means the Compensation Committee of the Board of Directors, which is
comprised wholly of independent, outside directors.

“Covered Employee” means a Key Employee who is a “covered employee” as defined
in Section 162(m)(3) of the Code and the regulations promulgated pursuant to it
or who the Committee believes will be such a Covered Employee for any given
Performance Period.

“Designated Beneficiary” means the beneficiary designated by the Key Employee,
in a manner determined by the Committee, to receive amounts due the Key Employee
in the event of the Key Employee’s death. In the absence of an effective
designation by the Key Employee, Designated Beneficiary shall mean the Key
Employee’s beneficiary(ies) designated by the Key Employee (or deemed by law to
be designated) under the QEP Resources, Inc. Employee Investment Plan, as may be
amended from time to time, or if no such designation, to the Key Employee’s
estate.

“Disability” means a condition that renders a Key Employee unable to engage in
any substantial, gainful activity by reason of any medically determinable
physical or mental impairment which can be expected to result in death or can be
expected to last for a continuous period of not less than twelve months. The
foregoing definition of Disability shall be interpreted in a manner consistent
with Section 409A of the Code and relevant guidance issued thereunder.

“Employer” means the Company and any of its Affiliates that agree to bear the
costs of having its Key Employees participate in the Plan. The term shall also
mean any successor to the Company.



--------------------------------------------------------------------------------

“Fiscal Year” means the fiscal year of the Company.

“Key Employee” means an officer, manager or senior professional employed by an
Employer who plays a key role in achieving the Company’s strategic plans and
total return goals. To participate in the Plan, an employee must be nominated by
the Company’s President and Chief Executive Officer and confirmed by the
Committee. An employee’s status as an officer, manager, or senior professional
does not make him automatically eligible to participate in the Plan.

“Performance Goals” means the objective(s) established by the Committee for a
Performance Period. As a general rule, the Performance Goal shall be Total
Shareholder Return or other performance measure deemed by the Committee to be
closely linked to long-term shareholder value. Performance Goals may include
alternate and multiple goals and may be based on one or more business and or
financial criteria. The Committee may include one or any combination of the
following criteria in either absolute or relative terms, for the Company or any
business unit within it: (a) total shareholder return; (b) return on assets,
return on equity or return on capital employed; (c) measures of profitability
such as earnings per share, corporate or business unit net income, net income
before extraordinary or one-time items, earnings before interest and taxes,
earnings before interest, taxes, depreciation and amortization, or earnings
before interest, depreciation, amortization, taxes and exploration expense;
(d) cash flow from operations; (e) gross or net revenues or gross or net
margins; (f) levels of operating expense or other expense items reported on the
income statement; (g) measures of customer satisfaction and customer service;
(h) safety; (i) annual or multi-year average reserve growth, production growth
or production replacement, either absolute or on an appropriate per unit basis
(e.g. reserve or production growth per diluted share; (j) efficiency or
productivity measures such as annual or multi-year average finding costs,
absolute or per unit operating and maintenance costs, lease operating expenses,
inside-lease operating expenses, operating and maintenance expense per decatherm
or customer or fuel gas reimbursement percentage; (k) satisfactory completion of
a major project or organizational initiative with specific criteria set in
advance by the Committee defining “satisfactory”; (l) debt ratios or other
measures of credit quality or liquidity; (m) production and production growth;
and (n) strategic asset sales or acquisitions in compliance with specific
criteria set in advance by the Committee.

“Performance Period” or “Period” means the period of years selected by the
Committee during which attainment of one or more of the Performance Goals will
be measured for purposes of determining the extent to which a Key Employee has
earned his Target Bonus or any portion or multiple of it; provided, that any
Performance Period must be at least two years in length.

“Service” means a Key Employee’s service as an employee of an Employer and, to
the extent applicable, service as an employee of Questar Corporation and any
affiliate thereof that was taken into account under the Questar Corporation
Long-Term Cash Incentive Plan, as amended and restated effective January 1,
2009, with respect to such Key Employee’s participation therein.

“Target Bonus” means the dollar amount specified for each Key Employee within
the first 90 days of each Performance Period, but in no event after 25 percent
of the Performance Period has lapsed.

 

2



--------------------------------------------------------------------------------

“Termination of Employment” means the date on which a Key Employee shall cease
to serve as an employee of an Employer for any reason.

“Total Shareholder Return” means the change in stock price for the relevant
period plus any dividends the Company pays its shareholders during the year,
expressed as a percentage.

Section 3. Administration.

The Plan shall be administered by the Committee, unless otherwise determined by
the Board. The Committee shall have sole and complete authority to adopt, alter,
and repeal such administrative rules, guidelines, and practices governing the
operation of the Plan, and to interpret the terms and provisions of the Plan.
The Committee’s decisions shall be binding upon all parties, including the
Employers, stockholders, Key Employees, and Designated Beneficiaries.

Section 4. Eligibility.

When reviewing an employee’s nomination for Plan participation, the Committee
may consider such factors as the employee’s functions and responsibilities and
the employee’s past, present, and future contributions to an Employer’s growth
and profitability.

Nothing contained in the Plan shall confer upon any Key Employee any right to
continue in the employment or service of an Employer or to limit in any respect
the right of the Employer to terminate the Participant’s employment or service
at any time and for any reason.

Section 5. Determination of Key Employees, Target Bonuses, and Performance
Goals.

Within the first 90 days of each Performance Period, but in no event after 25
percent of the Performance Period has lapsed, the Committee shall, in writing,
(i) name individuals to participate in the Plan as Key Employees, (ii) determine
each Key Employee’s Target Bonus (including minimum payout portions of the
Target Bonus and maximum payout multiples of the Target Bonus), and
(iii) establish the Performance Goal(s) and the underlying performance criteria
applicable thereto for a defined Performance Period. At such time and to the
extent applicable, the Committee shall also approve the peer companies for the
Total Shareholder Return comparison and approve the maximum amount that can be
paid pursuant to the terms of the Plan at the end of the Performance Period.

With respect to any Covered Employee, the Performance Goals must be objective
and must satisfy third party “objectivity” standards under Section 162(m) of the
Code and regulations promulgated pursuant to it. Any payment under this Plan to
a Covered Employee with respect to a relevant Performance Period shall be
contingent upon the attainment of the Performance Goals that are specified in
advance by the Committee for the Performance Period in question. In addition,
when provided for by the Committee at the time the Performance Goals are
established,

 

3



--------------------------------------------------------------------------------

the Performance Goals may be adjusted to exclude the effect of any of one or
more of the following events that occur during the Performance Period: (i) asset
write-downs; (ii) litigation, claims, judgments or settlements; (iii) the effect
of changes in tax law, accounting principles or other such laws or provisions
affecting reported results; (iv) accruals for reorganization and restructuring
programs; (v) material changes to invested capital from pension and
post-retirement benefits-related items and similar non-operational items; and
(vi) any extraordinary, unusual, non-recurring or non-comparable items: (A) as
described in Accounting Principles Board Opinion No. 30, (B) as described in
management’s discussion and analysis of financial condition and results of
operations appearing in the Company’s Annual Report to stockholders for the
applicable year, or (C) as publicly announced by the Company in a press release
or conference call relating to the Company’s results of operations or financial
condition for a completed quarterly or annual fiscal period. The Committee shall
certify in writing prior to approval of any such payment that such applicable
Performance Goals relating to the payment are satisfied. (Approved minutes of
the Committee may be used for this purpose.)

The maximum payment that may be paid to any Key Employee under the Plan for any
Performance Period shall be $8,000,000.

Section 6. Determination of Awards.

As soon as reasonably practicable after the close of the Performance Period, the
Committee shall determine incentive awards payable to each Key Employee, using
the Target Bonus and Performance Goals previously approved. All payments shall
be made in cash and in a single lump sum no later than the 15th day of the 3rd
month following the end of the calendar year that includes the last day of the
relevant Performance Period. Aggregate awards calculated pursuant to the terms
of the Plan shall not exceed the maximum limit approved by the Board for the
Performance Period involved. To be eligible to receive a payment, the Key
Employee must be actively employed by an Employer as of the date of payment
except as provided in Section 7 and must not have been placed on probation at
any time during the applicable Performance Period.

Section 7. Termination of Employment.

In the event a Key Employee incurs a Termination of Employment during a
Performance Period for any reason other than death, Disability, Retirement, or a
Change in Control, he shall not be entitled to any payment pursuant to the terms
of the Plan. If a Key Employee incurs a Termination of Employment as a result of
death, Disability, or Retirement, his award for the Performance Period (if any),
as calculated pursuant to Section 6, shall be prorated based on the length of
his service during the Performance Period when compared to the entire Period.
For the purpose of this Plan, “Retirement” shall mean any voluntary Termination
of Employment on or after age 55 with 10 years of Service. All prorated awards
shall be paid to the Key Employee (or his Designated Beneficiary, in the event
of his death) at the time specified in Section 6.

In the event a Key Employee incurs a Termination of Employment during a
Performance Period as a result of a Change in Control during a Performance
Period, he shall be entitled to receive a payment equal to his Target Bonus for
such Performance Period. Such payment shall be made to him within 30 days after
his Termination of Employment. Notwithstanding the

 

4



--------------------------------------------------------------------------------

foregoing, in no event shall a Covered Employee who is a participant in the QEP
Resources, Inc. Executive Severance Compensation Plan, as may be amended from
time to time, as of the Change in Control be entitled to any such payment.

A Change in Control of the Company shall be deemed to have occurred if (i) any
individual, entity, or group(within the meaning of Section 13(d)(3) or 14(d)(2)
of the Securities Exchange Act of 1934 (the “Exchange Act”)) other than a
trustee or other fiduciary holding securities under an employee benefit plan of
the Company, is or becomes the beneficial owner (as such term is used in Rule
13d-3 under the Exchange Act) of securities of the Company representing 25
percent or more of the combined voting power of the Company; or (ii) the
following individuals cease for any reason to constitute a majority of the
number of directors then serving: individuals who, as of the Effective Date,
constitute the Board and any new director (other than a director whose initial
assumption of office is in connection with an actual or threatened election
contest, including but not limited to a consent solicitation, relating to the
election of directors of the Company) whose appointment or election by the Board
or nomination for election by the Company’s stockholders was approved or
recommended by a vote of at least two-thirds of the directors then still in
office who either were directors on the Effective Date, or whose appointment,
election or nomination for election was previously so approved or recommended;
or (iii) the consummation of a merger or consolidation of the Company or any
direct or indirect subsidiary of the Company with any corporation, other than a
merger or consolidation that would result in the voting securities of the
Company outstanding immediately prior to such merger or consolidation continuing
to represent (either by remaining outstanding or by being converted into voting
securities of the surviving entity or any parent thereof) at least 60 percent of
the combined voting power of the securities of the Company or such surviving
entity or its parent outstanding immediately after such merger or consolidation,
or a merger or consolidation effected to implement a recapitalization of the
Company (or similar transaction) in which no person is or becomes the beneficial
owner, directly or indirectly, of securities of the Company representing 25
percent or more of the combined voting power of the Company’s then outstanding
securities; or (iv) the Company’s stockholders approve a plan of complete
liquidation or dissolution of the Company or there is consummated the sale or
disposition by the Company of all or substantially all of the Company’s assets,
other than a sale or disposition by the Company of all or substantially all of
the Company’s assets to an entity, at least 60 percent of the combined voting
power of the voting securities of which are owned by the stockholders of the
Company in substantially the same proportions as their ownership of the Company
immediately prior to such sale. In addition, if a Change in Control constitutes
a payment event with respect to any payment under the Plan which provides for
the deferral of compensation and is subject to Section 409A of the Code, the
transaction or event described in clauses (i), (ii), (iii) and (iv) with respect
to such payment must also constitute a “change in control event,” as defined in
Treasury Regulation Section 1.409A-3(i)(5) to the extent required by
Section 409A of the Code.

Section 8. Assumed Amounts Attributable to Transferred Employees.

Notwithstanding any other provision herein, as of the Effective Date, the
Company has assumed the liabilities and obligations under the Questar
Corporation Long-Term Cash Incentive Plan, as amended and restated effective
January 1, 2009 (the “Questar LTCIP”), for the payment,

 

5



--------------------------------------------------------------------------------

if any, of an award that a Transferred Employee (as defined below) would have
otherwise been entitled to receive with respect to the 2008-2010 performance
period pursuant to such terms and conditions set forth in the Questar LTCIP had
such Transferred Employee not incurred a termination of employment with Questar
Corporation and its affiliates as a result of the transaction contemplated by
that certain Separation and Distribution Agreement, by and between Questar
Corporation and the Company, dated as of June 14, 2010 (the “Separation
Agreement”), and as of the Effective Date Questar shall have no further
liabilities or obligations with respect to the Questar LTCIP for such
Transferred Employees; provided, however, that any Termination of Employment on
or after the Effective Date shall be deemed to be a termination of employment
with Questar Corporation and its affiliates solely for purposes of determining
whether any such award would otherwise be payable in accordance with the terms
and conditions of the Questar LTCIP. For purposes of this Section 8, a
“Transferred Employee” means a “QEP Employee” (as defined in that certain
Employee Matters Agreement, by and between Questar Corporation and the Company,
dated as of June 14, 2010 (the “Employee Matters Agreement”)) who was eligible
to receive an award under the Questar LTCIP with respect to the 2008-2010
performance period.

For the avoidance of doubt, any award which a Transferred Employee would have
otherwise been entitled to receive with respect to the 2009-2011 and 2010-2012
performance periods under the Questar LTCIP will be converted from an award
payable in cash to an award of restricted common stock of the Company to be
granted under the QEP Resources, Inc. 2010 Long-Term Stock Incentive Plan in
accordance with the terms set forth in the Employee Matters Agreement, and any
such awards shall not be assumed or payable under this Plan.

Section 9. General Provisions.

a. Other Benefit Plans. Any cash awards paid under the terms of this Plan do not
constitute “compensation” for purposes of the Company’s qualified or welfare
benefit plans.

b. Taxes and Withholding. All cash payments made under the Plan are subject to
withholding for federal, state, and other applicable taxes. The Company shall
deduct any taxes required by law to be withheld from all amounts paid to a Key
Employee under this Plan.

c. Source of Funds. All cash payments made under the Plan will be paid from the
Company’s general assets and nothing contained in the Plan will require the
Company to set aside or hold in trust any funds for the benefit of any Key
Employee or his Designated Beneficiary.

d. No Assignment. No right or interest of any Key Employee under this Plan shall
be assignable or transferable in whole or in part, either directly or by
operation of law or otherwise, including, but not by way of limitation,
execution, levy, garnishment, attachment, pledge, bankruptcy, or in any other
manner, and no right or interest of any Key Employee under the Plan shall be
liable for, or subject to, any obligation or liability of such Key Employee. Any
assignment, pledge, encumbrance, charge, transfer, or other act in violation of
this provision shall be void.

 

6



--------------------------------------------------------------------------------

e. Amendment and Termination of Plan. The Board, at any time, may amend, modify,
suspend, or terminate the Plan, but such action shall not affect the awards
earned and the payment of such awards during any given Performance Period. No
amendment to change the maximum award payable to a Covered Employee, the
definition of Covered Employee, or the definition of Performance Goals shall be
effective without shareholder approval. The Board cannot amend, modify, suspend,
or terminate the Plan in any year in which a Change in Control has occurred
without the written consent of the affected Key Employees.

f. Successor. The Company shall require any successor or assignee, whether
direct, indirect, by purchase, merger, consolidation or otherwise, to all or
substantially all of the business and/or assets of the Company to assume the
obligations under this Plan in the same manner and to the same extent that the
Company would be required to perform if no such successor assignment had taken
place.

g. Choice of Law. This Plan will be governed by and construed in accordance with
applicable federal law and, to the extent not preempted by federal law, in
accordance with the laws of the state of Colorado.

h. Effective Date of the Plan. The Plan is effective upon “Distribution” (as
such term is defined under that certain Separation Agreement) (the “Effective
Date”), and shall remain in effect until it is suspended or terminated as
provided in Section 9(e); provided, however, in the event that the Separation
Agreement is terminated or the Distribution otherwise does not occur for any
reason, this Plan shall automatically, and without notice, terminate and shall
be of no force or effect and no participants shall have any rights or interests
hereunder.

i. 409A Compliance. The payments and benefits provided hereunder are intended to
be exempt from or compliant with the requirements of Section 409A of the Code.
Notwithstanding any provision of this Plan to the contrary, including, without
limitation, Section 9(e) hereof, in the event that the Company reasonably
determines that any payments or benefits hereunder are not either exempt from or
compliant with the requirements of Section 409A of the Code, the Company shall
have the right adopt such amendments to this Plan or adopt such other policies
and procedures (including amendments, policies and procedures with retroactive
effect), or take any other actions, that are necessary or appropriate (i) to
preserve the intended tax treatment of the payments and benefits provided
hereunder, to preserve the economic benefits with respect to such payments and
benefits, and/or (ii) to exempt such payments and benefits from Section 409A of
the Code or to comply with the requirements of Section 409A of the Code and
thereby avoid the application of penalty taxes thereunder; provided, however,
that this Section 9(i) does not, and shall not be construed so as to, create any
obligation on the part of the Company to adopt any such amendments, policies or
procedures or to take any other such actions or to indemnify any Covered
Employee for any failure to do so.

Notwithstanding anything to the contrary in this Plan, no compensation or
benefits shall be paid to a Key Employee during the 6-month period following his
or her “separation from service” from the Company (within the meaning of
Section 409A(a)(2)(A)(i) of the Code and Treasury Regulation
Section 1.409A-1(h)) (a “Separation from Service”)) to the extent that the
Company determines that the Key Employee is a “specified employee” at the time
of such Separation from Service and that that paying such amounts at the time or
times indicated in this Plan would be a prohibited distribution under
Section 409A(a)(2)(B)(i) of the Code. If the

 

7



--------------------------------------------------------------------------------

payment of any such amounts is delayed as a result of the previous sentence,
then on the first business day following the end of such 6-month period (or such
earlier date upon which such amount can be paid under Section 409A of the Code
without being subject to such additional taxes, including as a result of the Key
Employee’s death), the Company shall pay to the Key Employee a lump-sum amount
equal to the cumulative amount that would have otherwise been payable to the Key
Employee during such 6-month period.

[Signature Page Follows]

 

8



--------------------------------------------------------------------------------

I hereby certify that this QEP Resources, Inc. Long-Term Cash Incentive Plan was
duly adopted by the Board of Directors of QEP Resources, Inc. on June 12, 2010.

Executed on this 12 day of June, 2010.

 

  By:  

/s/ Richard J. Doleshek

    Richard J. Doleshek     Executive Vice President, Chief Financial Officer
and Treasurer